                             4:19-cv-04039-SLD-JEH # 38                Page 1 of 7
                                                                                                            E-FILED
                                                                           Monday, 21 September, 2020 02:23:01 PM
                                                                                       Clerk, U.S. District Court, ILCD

                                       IN THE
                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                ROCK ISLAND DIVISION

RIVERSTONE GROUP, INC., an
Illinois corporation,
       Plaintiff and Counter-
       Defendant,                                             Case No. 4:19-cv-04039-SLD-JEH

v.

MIDWEST OPERATING
ENGINEERS FRINGE BENEFIT
FUNDS,
    Defendant and Counter-
    Plaintiff.

                                                     Order

           Before the Court are a Motion for Protective Order filed by the
Plaintiff/Counter Defendant RiverStone Group, Inc. (RiverStone) (D. 29) and a
Motion to Quash Deposition to Testify filed by third-party James Misercola
(Misercola) (D. 32). The Defendant/Counter-Plaintiff, Midwest Operating
Engineers Fringe Benefit Funds (Funds) filed its responses thereto. For the reasons
stated, infra, the motions are granted. 1
                                                         I
                                                         A
           As Chief Judge Darrow set forth in her order on the Funds, motion to
dismiss, the Complaint alleges RiverStone entered into to a collective bargaining
agreement (CBA) with the International Union of Operating Engineers, Local 150
(Local 150). (D. 1). RiverStone and Local 150 became embroiled in a labor dispute,


1   Citations to the docket in this case are abbreviated at “(D. __ at ECF p. __).”
                                                         1
                    4:19-cv-04039-SLD-JEH # 38      Page 2 of 7




which resulted in a work stoppage and picketing by some Local 150 members. To
continue operations, RiverStone hired “permanent replacements” to do work that
strikers previously performed. Id.
      The Funds are a series of trust funds established to provide benefits to Local
150 members pursuant to the Labor Management Relations Act (LMRA), 29 U.S.C.
§§ 141−197, and the Employee Retirement Income Security Act of 1974 (ERISA), 29
U.S.C. §§ 1001−1461. (D. 9). The benefits are partially paid for by RiverStone
pursuant to the CBA. Id. The Funds hired an auditor to audit RiverStone. (D. 9-1).
On February 12, 2019, the Funds sent RiverStone an audit letter alleging that
RiverStone owed them $243,882.40 for the replacements’ benefits. (D. 9-1 at ECF
pp. 6−13). The Funds believe that RiverStone is required to pay them under the
CBA for benefits accrued by the replacements. In response, RiverStone initiated
this suit under the Declaratory Judgment Act, 28 U.S.C. § 2201, asking the Court
to declare that RiverStone does not owe the Funds payment for benefits accrued
by the replacements. RiverStone alleges subject matter jurisdiction under 29 U.S.C.
§ 185(a) (LMRA § 301). (D. 1). Also before the Court is the Funds Counterclaim,
seeking an audit and payment of the contributions at issue in the declaratory
judgment action. (D. 20).
                                        B
      RiverStone argues that the scope of discovery is limited to the question of
whether the replacement workers it hired were “permanent.” (D. 30 at ECF pp. 2-
3). According to Riverstone, “[w]hat matters, and all that matters . . . is whether
the agreement between RiverStone and the permanent replacement workers
establishes the intent of the parties as to the permanency of the workers’
employment, at the time the relationship of RiverStone with the permanent
replacements was established.” (D. 30 at ECF p. 4) (emphasis removed). It further
argues that the Funds efforts to inquire in discovery into questions regarding
                                         2
                       4:19-cv-04039-SLD-JEH # 38   Page 3 of 7




alleged labor law violations is irrelevant to whether the replacement workers were
“permanent,” and, accordingly, the Funds should not be allowed to inquire into
such questions in discovery.
      The Funds, in response, do not offer a different definition of how the Court
must determine whether the replacement workers are “permanent,” although they
characterize RiverStone’s test as “not entirely accurate.” (D. 36 at ECF p. 36). The
Funds, however, offer no alternative legal framework which the Court must use
in determining whether replacement workers are permanent, although they do
argue that inquiry into labor law violations “might lead to relevant information.”
(D. 36 at ECF p. 5).
      RiverStone also seeks a protective order, precluding the depositions of
Charles C. Ellis, President of RiverStone, and Michael Ellis, Vice President of
Riverstone, because neither person has information relevant to the issue in this
case, i.e., whether the employees for whom the Funds seek contributions from
RiverStone are “permanent replacements.” According to RiverStone, these
individuals had no involvement in communicating with the alleged permanent
replacements as to the permanency of their employment or contributions to the
Funds on behalf of alleged permanent replacements. Rather, Marshall Guth, a
Riverstone employee, handled all the details concerning the hiring of alleged
permanent replacements, their wages, hours, and other terms and conditions of
employment. Because in deciding whether an employee is a “permanent
replacement,” the legal test is whether the agreement between RiverStone and the
replacement workers established the intent of the parties as to the permanency of
the worker’s, RiverStone argues that neither Ellis has relevant information since
they had no involvement in communicating with the replacement workers.
      The Funds disagree, asserting that Michael Ellis talked to employees about
their permanency and told employees that they would always have a job. In
                                         3
                     4:19-cv-04039-SLD-JEH # 38      Page 4 of 7




support of this assertion, the Fund offers the affidavits of Joe Ellena and Ben
Gibson, both employees of Riverside at the time. (D. 36-1 at ECF pp. 1-6). The
Funds argue that this fact is sufficient to demonstrate that these witnesses will
have relevant information to the issues in this case.
      Finally, non-party James Misercola seeks to quash the Funds deposition of
him, as does RiverStone. (D. 32 & 29 at ECF p. 3). Misercola is a resident of
Massachusetts, who, during the relevant period, was retained by RiverStone as a
labor consultant. He asserts that he had no involvement in the hiring of
replacement workers by RiverStone, and, therefore he has no relevant information
to offer. Moreover, he argues that the subpoena requires him to sit for a deposition
and provide documents more than 100 miles from where he resides and that he
does not regularly conduct business in this district, which is prohibited by Federal
Rule of Civil Procedure 45(d)(3)(A)(ii). (D. 32 at ECF pp. 2-5).
      The Funds respond that Misercola regularly conducts business in this
district, for he was on site at RiverStone projects in the district for numerous years
performing work for them. (D. 34 at p. 6). Moreover, Misercola has relevant
information concerning the issues in this case, as he was on site communicating to
bargaining unit employees on a regular basis. (D. 34 at p. 6).
                                          II
                                          A
      Federal Rule of Civil Procedure 26(b)(1) provides that “[u]nless otherwise
limited by court order, the scope of discovery is as follows: Parties may obtain
discovery regarding any nonprivileged matter that is relevant to any party’s claim
or defense and proportional to the needs of the case.” What is “relevant” to a
party’s claim or defense is naturally dictated by what a party must prove to make
out its claim or defense.


                                          4
                     4:19-cv-04039-SLD-JEH # 38       Page 5 of 7




      Here, RiverStone has asserted that in order to succeed in this declaratory
judgement action, it must show that the replacement workers it hired were
“permanent.” In order to answer this question, discovery is appropriate only on
the question of whether the agreement between RiverStone and the replacement
workers establishes the intent of the parties as to the permanency of the workers’
employment, at the time the relationship of RiverStone with the replacements was
established. (D. 30 at ECF p. 4).
      Given that the Funds have failed to articulate a legal standard different from
that offered by RiverStone, at least for purposes of this motion, the Court presumes
this is the correct legal standard which governs the scope of discovery. Because
that test relates to the intent of the parties as to their permanency at the time their
employment relationship was established, any alleged unfair labor practices are
irrelevant to this question. Rather, as RiverStone asserts, discovery is limited to
information that is relevant to the intent of the parties when entering into their
employment relationship. Although the Funds assert that discovery into unfair
labor practices “might lead to relevant information,” (D. 36 at ECF p. 5) that is not
the standard set forth in Rule 26(b)—the discovery sought must itself be relevant
and not merely “might lead” to relevant information. With this appropriate
understanding of the scope of discovery, the resolution of discovery disputes in
this case becomes readily apparent.
                                          B
      Regarding the deposition of RiverStone President Charles Ellis, the Funds
have failed to cite to any evidence that he had any personal involvement in the
establishment of an employment relationship with the replacement workers.
Rather, the affidavits submitted by the Funds mention only Vice-President,
Michael Ellis. Although the Funds ask this Court to assume Charles Ellis was
involved in the formulation of the relationships simply by virtue of his position as
                                          5
                     4:19-cv-04039-SLD-JEH # 38     Page 6 of 7




President, the Court does not find such an assumption warranted in this case in
light of the unrebutted affidavit of Charles Ellis asserting that he had no personal
involvement in the process. (D. 29-2).
      Vice-President Michael Ellis submitted a similar affidavit disavowing
personal involvement in the establishment of an employment relationship with
the replacement workers. (D. 29-3). Differently in this instance, the Funds present
the affidavits of two RiverStone employees, both of whom assert that Michael Ellis
spoke with them regarding employment related matters. (D. 36-1). The affidavits,
however, are vague concerning exactly when these communications occurred and
whether such communications related to the intent of the parties at the time their
employment relationship was established.         Without more specificity, these
affidavits are insufficient to counter Michael Ellis’ affidavit disavowing any
personal involvement in that process.
      Finally, regarding James Misercola, both RiverStone and Misercola again
assert that he had no personal involvement in establishing the employment
relationship between RiverStone and the replacement workers at the time the
relationship was formed. (D. 29-4). Also once again, the Funds make vague
assertions about general communications between Misercola and replacement
employees regarding their employment, but nothing specific regarding the intent
of the parties at the time they formed their relationship. Without more specificity,
the Court cannot conclude that Misercola has relevant information to the claims
or defenses in this case.
                                         III
      As set forth, supra, on the record before the Court in conjunction with the
arguments and responses as framed by the parties, the Court concludes that the
scope of discovery is limited to the question of whether RiverStone’s replacement
workers were “permanent replacements,” as determined by whether the
                                         6
                          4:19-cv-04039-SLD-JEH # 38                Page 7 of 7




agreement between RiverStone and the replacement workers established the
intent of the parties as to the permanency of the workers. This limitation precludes
inquiry into alleged unfair labor practices, as such unfair labor practices are not
relevant to the claims and defenses in this case. Additionally, on the record before
the Court, Charles Ellis, Michael Ellis, and James Misercola do not have
information relevant to a claim or defense in this case. 2
        Accordingly, the motions before the Court are granted.
                                                                                           It is so ordered.

                                   Entered: September 21, 2020

                                       s/Jonathan E. Hawley
                                       U.S. Magistrate Judge




2 If
   the discovery on the relevant issues in the case demonstrates that these witnesses do in fact have relevant
information on the claims or defenses in this case, the Funds can, of course, file a motion to examine these
witnesses based on newly discovered information during the course of discovery.
                                                      7
